Opinion.
Campbell, J.:
The deed made by the tax-collector to Acker was treated in the court below by counsel and court as prima facie evidence of title. This was erroneous. The sale was under the Act of 1872, entitled “An Act to amend the revenue laws and for other purposes,” Acts, p. 1, and under it the deed was not prima facie evidence of those things requisite to a valid sale. Therefore it devolved on the party relying on a sale for taxes to show its validity. As the deed did not import validity, the evidence was not sufficient to show a valid sale.
Judgment reversed and cause remanded -for a new trial.